PER CURIAM.
This is an appeal from an order denying a petition for a writ of habeas corpus. Defendant was convicted in a state court of the crime of burglary and was sentenced to a term of imprisonment. He complains that the court did not appoint' counsel to defend him, that certain evidence was improperly admitted on the trial and that the evidence was not sufficien! *110for his conviction. It is clear that the failure of the state court to appoint counsel did not amount to a denial of due process or oust the court’s jurisdiction so as to warrant the release of the prisoner on habeas corpus. Betts v. Brady, 62 S.Ct. 1252, 86 L.Ed. -. And certainly the federal court could not review on habeas corpus errors of the state court in the admission or rejection of testimony or the sufficiency of the evidence to support the conviction. Woolsey v. Best, 299 U.S. 1, 57 S.Ct. 2, 81 L.Ed. 3; Glasgow v. Moyer, 225 U.S. 420, 32 S.Ct. 753, 56 L.Ed. 1147; Charlton v. Kelly, 229 U.S. 447, 33 S.Ct. 945, 57 L.Ed. 1274, 46 L.R.A.,N.S., 397. The order denying the writ of habeas corpus will be affirmed.
Affirmed.